Springer, C. J.,
dissenting:
This is a theft case, a larceny case, not a robbery case. As pointed out in the majority opinion, Mr. Valdez happened to observe Barkley secreting the stolen bottle of brandy, saw him furtively “slip the bottle of brandy into his pants.” There appears to be no doubt that Barkley took the property by stealth; he did not take the property by means of force or violence. It is true that a store clerk was present in the store at the time he stole the brandy, but it certainly cannot be said that he “robbed” the clerk.
When the clerk asked Barkley about the brandy, Barkley fled from the store with the already-stolen property. At the time Barkley left the store he had already appropriated the brandy with an intent to steal, and his flight does not raise his crime from larceny to robbery merely because he took flight. The majority seems to agree with my point because it identifies the robbery as taking place outside of the store when Valdez attempted to apprehend Barkley, at which time the previous taking “became a robbery when Barkley struck Valdez in the head with the bottle.”
The facts of this case require the adoption of a strange rule in robbery cases: A thief who steals something in a store becomes a robber if later, outside the store, the thief resists attempts to retrieve the stolen property. Do we have, then, two crimes in such cases, a larceny when the property is first stolen and robbery when the thief refuses, on demand, to give the property up? I do not think so. I think that Barkley is a thief and not a robber. The difference between robbery and theft in the early common law *639was that robbery was an open taking; theft a secret taking. See F. Pollock & F. Maitland, History of English Law 494 (1911). This was a secret taking, not an open taking.
Robbery is a compound felony, larceny accompanied by violence. Although there was violence after the theft, the taking was not accomplished by means of violence; and, under our law, robbery is taking “by means of force or violence” or with implied force because the taking was in the presence of the owner. If there were any doubt (and I do not think that there was), the doubt should be resolved in favor of the defendant. A common larceny has been artificially raised to a robbery. I would send the case back to the trial court with instructions that the robbery conviction be reduced to a theft conviction.